Citation Nr: 1729784	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection claim for a respiratory disorder, to include consideration of qualifying illnesses based on Persian Gulf service.

2.  Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 2001 to July 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

By way of procedural background, this claim was before the Board in September 2016.  During the pendency of the appeal, a May 2014 Supplemental Statement of the Case increased the Veteran's disability rating for an acquired psychiatric disorder to 70 percent, effective September 28, 2010.  Also during the pendency of the appeal, the Veteran applied for a total disability due to individual unemployability (TDIU), which the RO granted in a May 2014 rating decision, effective September 28, 2010.  

In September 2016, the Board remanded for further development, to include new VA examinations to ascertain if there was a basis for service connection for a respiratory disorder, to include an undiagnosed multisymptom illness related to service in the Persian Gulf and to consider the severity of the Veteran's acquired psychiatric disorder.  The claim has now been returned to the Board for further appellate consideration.  

The Veteran requested a hearing before the Board by videoconference in his July 2013 substantive appeal, via a VA Form 9.  The Veteran was scheduled for a hearing before the Board in August 2016, but he failed to appear.  As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that the missed hearing be rescheduled, his request is deemed to be withdrawn.  38 C.F.R. § 20.702(c) (2016).  

The Board notes further that the Veteran applied for a TDIU, which was granted in a May 2014 Rating Decision, effective for the entire period on appeal.  

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  There is no evidence of an undiagnosed illness manifested by respiratory symptoms or a respiratory disability since the filing of the claim; however, he is currently diagnosed with fibromyalgia, which has been manifest for six months or more to a degree of 10 percent or more.

3.  The Veteran failed to report for his November 2016 compensation examination scheduled by VA in conjunction with his non-original claim for increase for an acquired psychiatric disorder, and did not show good cause for his failure to report.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability, to include an undiagnosed illness manifested by respiratory symptoms, are not met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 3.655 (2016).

2.  Fibromyalgia is presumed to have been incurred during his Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2016).

3.  Entitlement to a rating in excess of 70 percent for PTSD cannot be established without a current VA reexamination, and the failure to report, without good cause, for the reexamination scheduled in connection with this claim, which is a claim for increase rather than an original compensation claim, warrants denial of the claim as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Here, the VCAA duty to notify was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in November 2010.  This letter informed the Veteran of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising how disability ratings and effective dates are assigned.  The Veteran has received all required notice concerning this claim.

VA also met its duty to assist the Veteran in the development of the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claims file contains his service treatment records (STRs), post-service VA medical records, private medical records, and the Veteran's and other supporting lay statements.  The Veteran was afforded a VA examination in December 2010 related to his claim for a respiratory disorder.  VA scheduled a second examination in November 2016 per the Board's September 2016 remand directives to evaluate the Veteran's claim that he is experiencing symptoms related to Persian Gulf War syndrome, but the Veteran did not report to be examined.  Additionally, as to psychiatric examinations, the Veteran was afforded a VA examination in January 2011.  The Veteran was also scheduled for a second VA examination in April 2014, for which he failed to appear to be examined.  VA scheduled a third mental health examination as directed by Board in the September 2016 Remand, but the Veteran again failed to appear.  

As noted above, the Board remanded this issue to the RO in September 2016 to obtain and associate new VA treatment records for the Veteran from March 2014 to the present, and to ascertain and obtain any additional private treatment records identified as relevant to the claim by the Veteran.  The Board directed the RO to schedule the Veteran for a new VA examination to determine if the Veteran had a current respiratory disability, to include an undiagnosed multisymptom illness related to the Veteran's service in the Gulf War, and to determine the current nature and etiology of the respiratory disability, if a current disability exists.  The Board also directed that a new VA examination for the Veteran's service-connected acquired psychiatric disability be conducted. 

As reflected above, the Veteran was scheduled for new VA examinations, but did not appear for the examinations, and there is no indication from the record that notice of the scheduled examinations was not sent to him at his last known address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, the Veteran has not asserted that he did not receive notice of the scheduled examinations.  In fact, when contacted by VA regarding the missed examinations, there is indication that he knew of the appointments and chose not to appear for the examinations, as discussed in more detail below.  

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §  3.655 (b) or (c) as appropriate.  Title 38 C.F.R.
§ 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Additionally, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  

The Veteran's reason for failing to report to the scheduled examinations was that he believed that the examinations were for the purpose of reducing his current benefits.  An e-mail dated November 2016 reports the Veteran also told VA that he was already service connected at 100 percent (due to a TDIU grant at the RO during the pendency of this appeal), and that he no longer wanted to be examined for these claims.  The Board finds that he has not provided good cause, and will therefore decide the Veteran's claim on the evidence of record for the claim for service connection.  Further, the Board will not review the claim for an increased rating for an acquired psychiatric disorder, to include anxiety disorder and PTSD.  

The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure to attend the scheduled VA examination or provide a date for which he is able to attend to schedule VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board finds there was substantial compliance with the September                                                                                                                       2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  New VA treatment records after March 2014 were obtained and associated with the file.  The Veteran was contacted by letter dated October 2016 and asked to identify any private medical records or private medical providers relevant to his claims on appeal, although no response was received.  VA examinations were scheduled, although the Veteran refused to attend.  VA readjudicated the claims based on the evidence in the record.  Thus, VA substantially complied with the September 2016 remand directives.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53 (1990).

The service personnel evidence demonstrates that the Veteran was deployed to Kuwait from January 2003 to May 2003, and that the Veteran participated in multiple convoys between Kuwait and Iraq during his deployment.

The Veteran originally claimed he has a respiratory disorder as a result of his Persian Gulf service.  He contends that he was exposed to sand, dust, and oil fumes for six months while deployed to Kuwait in service, and he relates his respiratory symptoms to service in Kuwait in his July 2013 substantive appeal, via a VA Form 9.  See also September 2010 Statement in Support of Claim.  However, as reflected by the evidence below, the preponderance of the evidence is against finding that he has a currently diagnosed respiratory disorder, or any current objective signs and symptoms of a respiratory disorder.  

Review of the claims file reflects that, during service, the Veteran reported in a May 2003 post-deployment questionnaire that he had experienced chronic cough, runny nose, fever and headaches while deployed to Kuwait, but he also reported that those symptoms were no longer present, post-deployment.  He denied difficulty breathing both during and after deployment.  Service treatment records from December 2003 show that the Veteran's lungs were clear to auscultation, bilaterally.  During a June 2004 VA examination, the Veteran was afforded chest x-rays, which revealed clear lungs.  On June 2004 VA physical examination, the Veteran's lungs were also found to be clear to auscultation and percussion with no rales, wheezes, or rhonchi.  In his July 2004 STRs, the Veteran's respiratory movements were normal and the lungs were clear to auscultation.  He separated in July 2004.

Private treatment records dated September 2007, November 2007, and January 2008 show the Veteran's lungs were clear to auscultation and percussion.  

The Veteran reported cough with brown sputum along with headache, fever, vomiting, and a possible seizure in December 2008 private treatment records.  The Veteran was hospitalized in December 2008 and a review of the medical records reveal that although bronchiolitis obliterans was a potential diagnosis considered during his hospitalization, the final diagnosis on discharge was bilateral community-acquired pneumonia and bronchospasm secondary to smoking that was improved with steroids.  While the Veteran is competent to relate symptoms of a respiratory disability, he is not competent to render a diagnosis or to opine on whether there is a link between a diagnosis and active service, because such conclusions require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the respiratory system and specific clinical testing that the Veteran is not shown to possess.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In his September 2010 Statement in Support of Claim, the Veteran stated that he was diagnosed with bronchiolitis obliterans and that it is related it to his service in the Persian Gulf.  

In December 2010, the Veteran was afforded a VA examination related to his respiratory claim.  The VA examiner determined that bronchiolitis obliterans was not found on examination.  In arriving at such opinion, the examiner referred to evidence in the claims file, noting that the Veteran was treated in December 2006 for shortness of breath and wheezing; the Veteran reported the symptoms stopped, but returned a few weeks later.  The examiner also recognized the Veteran's December 2008 hospital treatment for bronchiolitis obliterations-organizing pneumonia (BOOP), but noted that the discharge summary reports the Veteran's final diagnosis was community-acquired bilateral pneumonia and bronchospasm secondary to smoking.  The examiner then noted the Veteran's normal September 2010 chest x-rays and normal October 2010 pulmonary function test.  

For the reasons expressed below, the Boar finds that service connection for a respiratory disorder is not warranted.  The Board finds the December 2010 VA medical opinion highly probative on the question of a current respiratory disability and assigns it great weight.  The Board requested an additional examination to determine whether an undiagnosed illness manifested by respiratory symptoms is present, but as noted, the Veteran failed to report to the scheduled November 2016 examination.  Indeed, the VA examiner's finding of the absence of a current respiratory disorder, in other words since the filing of the claim, was confirmed by multiple VA treatment records generated after the examination, which include physical examinations, also report that the Veteran's lungs were clear with no rales, wheezing, or rhonchi.  See VA Treatment Records dated January 2010, October 2014, July 2015, September 2015, and December 2015.  Further the examiner's summary of the December 2008 private treatment records is accurate. 

Based on the evidence of record, the Veteran has not demonstrated that he has been diagnosed with a respiratory disorder since the filing of this claim.  The Board recognizes the Veteran's reports of having had respiratory complaints following upon his return from Kuwait, but he also reported that those symptoms resolved upon return.  The Board also recognizes the diagnosis of bronchiolitis in December 2008; however the medical evidence indicates that such condition had also resolved and subsequent medical evidence shows normal lung function on PFTs and no respiratory diagnoses.  Because the record does not contain evidence demonstrating that the Veteran has a current respiratory disability, the claim must fail under 38 C.F.R. § 3.303 based on the absence of a current disability.  Indeed, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Thus, the Board must find that the preponderance of evidence is against the claim on a direct basis; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  

Service connection may be also warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2016).  The Veteran, in this case, served in the Southwest Asia Theater of operations from January 2003 to May 2003.  Therefore, the Veteran is considered a Persian Gulf War Veteran.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

Service connection for an undiagnosed illness manifested by objective respiratory signs and symptoms is not warranted.  The evidence shows isolated complaints of dyspnea; however there is no competent evidence that the Veteran's symptoms are a part of an undiagnosed illness.  As indicated in the prior remand, the Board found that additional evidence was needed to decide this claim.  In particular whether the veteran's reported symptoms are a part of an undiagnosed illness.  But the Veteran failed to report.  Evidence generated from the scheduled examination could have been beneficial to his claim.  As the Veteran failed to report, the Board must analyze the service connection claim based on the evidence currently in the claims file, and such evidence does not support a finding that the Veteran has an undiagnosed illness manifested by respiratory signs and symptoms.  Accordingly, the Board concludes that service connection for an undiagnosed illness productive of respiratory signs or symptoms must be denied.  38 C.F.R. § 3.317.  

Nevertheless, when the Board last remanded the claim, it requested that the examiner indicate whether the Veteran has any qualifying illnesses or diagnoses related to his service in the Persian Gulf.  Indeed, the crux of the Veteran's claim for service connection involves his service in the Persian Gulf theatre of operations.  
Unfortunately however, he failed to report to the scheduled 2016 respiratory examination.  Therefore, a VA examiner did not have the opportunity to provide an opinion with regard to any qualifying illnesses due to the Veteran's Persian Gulf service.  

Nonetheless, a close review of the Veteran's treatment records reflects that, in June 2016, the Veteran was affirmatively diagnosed with a multisymptom illness, namely fibromyalgia.  See also, Veteran's reported symptoms as shown on VA treatment records dated February 2010, November 2010, February 2012, March 2012, and December 2010 VA examination.  Notably, fibromyalgia is among the medically unexplained chronic multisymptom illnesses enumerated in 38 C.F.R. § 3.317(a)(2)(i) (2016).  
Accordingly, the Board finds that, after consideration of 38 C.F.R. § 3.317, service connection for fibromyalgia is warranted.  In this regard, the Veteran has been diagnosed with fibromyalgia during the appellate period.  Moreover, the current diagnosis of fibromyalgia is a qualifying "medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms," of which the Veteran has experienced.  38 C.F.R. § 3.317(a).  Indeed, as a lay person, the Veteran, is competent to report observable symptoms, such as shortness of breath, pain, insomnia, fatigue, and joint pain.  Layno, 6 Vet. App. 465 (1994).  The Veteran's consistent lay descriptions of his symptoms are competent and credible.

Further, the Veteran's VA medical records demonstrate that he sought medical treatment for ongoing pain and other related symptoms to fibromyalgia for many years.  The evidence therefore establishes the Veteran's fibromyalgia has existed well in excess of six months and is therefore considered chronic.  38 C.F.R. § 3.317(a)(4).

Finally, the evidence also demonstrates that the Veteran's fibromyalgia became manifest to a degree of 10 percent or more no later than December 31, 2016.  
See 38 C.F.R. § 3.317(a)(1)(i).  Under the schedular rating criteria for fibromyalgia, a 10 percent rating is warranted for widespread musculoskeletal pain that required continuous medication for control.  38 C.F.R. § 4.71a, DC 5025 (2016).  In this case, the medical evidence reflects the Veteran has consistently indicated taking prescribed pain medication to control his ongoing pain attributable to the fibromyalgia for several years.  The Board therefore concludes that his fibromyalgia has become manifest to a degree of 10 percent.

In summary, the Board concludes that all elements for service connection for fibromyalgia are met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest to a degree of 10 percent not later than December 31, 2016.  In addition, the claims file does not contain affirmative evidence showing that the disability was not incurred during military service, was caused by a supervening condition or event, or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  As all elements of 38 C.F.R. § 3.317 are met, service connection for fibromyalgia is granted.

III.  Increased Rating Claim for an Acquired Psychiatric Disorder

A.  Applicable Law and Regulations for Increased Rating Claims
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Background

VA received the Veteran's increased rating claim in September 2010.  At that time, the acquired psychiatric disorder was rated as 30 percent disabling; however, during the pendency of this appeal, the rating was increased to 70 percent disabling for the entire period on appeal, and a TDIU was granted for the entire period on appeal.  Thus, only the issue of an increased rating in excess of 70 percent must be considered by the Board at this time.

Turning now to the relevant evidence, the Veteran was described, in February 2010 VA treatment records, as a casually and neatly dressed, cooperative male with no evidence of psychotic symptoms and no suicidal or homicidal ideations.  The Veteran's mood was euthymic and affect was appropriate.  His insight and judgment was unimpaired.  The Veteran reported experiencing nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, hypervigilance, depression, irritability, anxious mood, recurrent panic attacks, and difficulty in relationships with others.  He did not report experiencing hallucinations or delusions.  

The Veteran was afforded a VA examination in December 2010.  He was described as having a very apathetic outlook on life; he had no focus or direction.  The Veteran was also described as having a normal affect, mood, judgment.  He exhibited appropriate behavior.  The Veteran did not experience obsessive behavior or hallucinations or delusions.  

In January 2011, the Veteran was afforded an additional VA examination in relation to his claim for an increased rating.  The Veteran stated he was not close with his parents, did not want to keep in touch with his friends from the military, and that he likes being by himself.  He reported he previously participated in hobbies, but lacked the concentration to continue them.  He described experiencing paranoia.  The examiner described the Veteran as casually dressed with unremarkable speech, normal affect, and cooperative attitude.  The Veteran reported his mood was "mellow," but indicated his medication helped with his mood.  The examination reported the Veteran's memory was mildly impaired.  The Veteran was intact as to orientation to person, time, and place.  His thought process was unremarkable and he did not experience delusions or hallucinations.  The VA examiner reported that the Veteran did not exhibit inappropriate behavior, but noted that the Veteran reported some ritualistic behavior.  The examiner reported the Veteran contends he had decreased motivation and that sometimes when he gets anxious, he does not eat because of nausea.  The VA examiner opined that the Veteran did not have total occupational and social impairment. 

The examiner reported that the Veteran experienced panic attacks once a month; however, the Veteran in the July 2013 substantive appeal, via a VA Form 9, notes that the examiner's report that the Veteran experienced monthly panic attacks was not accurate.  The Veteran relayed that he, in fact, experiences daily panic attacks.  The Board finds that the Veteran is competent to report the frequency in which he experiences panic attacks, and finds that the Veteran's statement regarding the frequency of panic attacks is credible.  The Board finds that the frequency of the panic attacks is probative and assigns high weight to this evidence.  

The Veteran continued to have chronic PTSD symptoms and an anxious mood as reported by June 2011 VA treatment records.  A mental status examination revealed a casually and neatly dressed male who was cooperative.  No evidence of psychotic symptoms or suicidal ideations was reported.  The Veteran's mood was euthymic, and his affect was appropriate.  The Veteran's insight and judgement were unimpaired.

The Veteran called the suicide prevention hotline in January 2012.  He reported that he had suicidal thoughts the day before, but a friend gave him Xanax and he drank until he passed out.  The Veteran presented to a private medical facility emergency room in February 2012 with symptoms of racing thoughts, anxiety, and depression.  He reported experiencing auditory hallucinations, and indicated that he heard voices calling his name.  The Veteran described being in a constant state of anxiety.  The private physician described the Veteran as having a flat affect and a very anxious mood, as well as noting that the Veteran had hallucinations and delusions with pressured speech.  The Veteran did not have lethal ideations or plans.  The Veteran was transferred from the private facility to VA medical facility and was in inpatient care for 5 days.  The February 2012 VA treatment records from this inpatient hospitalization indicate that immediately prior to his admission, the Veteran experienced nightmares, flashbacks, intrusive memories, paranoia, crying spells, poor sleep, suicidal thoughts, and fear for his life.  At hospital discharge, the Veteran's speech was described as goal and future-oriented, and his thought processes were logical and organized.   His affect was euthymic.  He was not found to be a danger to himself or others, and the Veteran was discharged from inpatient care. 

Several days after his February 2012 hospital discharge, the Veteran was treated at VA due to suicidal ideations.  He reported conflicting suicide plans, including shooting himself, overdosing on prescription pain medication that he purchased from a friend, and having no specific plan at all.  He was described as very distressed, and the Veteran reported he had suicidal thoughts all the time.  

The Veteran was hospitalized again in March 2012 at a private medical facility for symptoms of anxiety and PTSD.  The Veteran experienced racing thoughts, inability to rest or sleep, and depressed mood.  The Veteran denied experiencing hallucinations or lethal ideations.  The private treatment records note a past suicide attempt by overdosing on Klonipin, although it appears this attempt occurred before this appeal period.  The private physician described the Veteran as pleasant and cooperative and the Veteran's thoughts as being directed.  No symptoms of psychosis were exhibited. 

According to a May 2012 VA treatment record, the Veteran was described as being neatly dressed.  The Veteran reported attempting to travel to Maryland with his parents, but when they were 30 minutes away from home, he experienced a panic attack.  His parents took him home and he spent the weekend alone, which made him feel relieved.  

In November 2012 VA treatment records, the Veteran again reported that his anxiety level continued to be low, but that his stress-related panic attacks severely hampered his ability to obtain and maintain employment.  The Veteran did not have lethal ideations and denied experiencing hallucinations.  He reported being minimally depressed, but had low expectation of his future and continues to stay on edge.  The VA psychiatrist noted that the Veteran continued baseline hypervigilance and hyperarousal, and noted he was paranoid of his surroundings and avoidant of change or crowds.  The Veteran was described as appropriately dressed, conversant, friendly, and maintained good eye contact.  His thoughts were described as organized and goal directed.

VA treatment records dated in March 2013 indicate that the Veteran called the suicide hotline as a result of difficulty in his personal life.  He reported to being more anxious and withdrawn with negative ruminations.  The Veteran continued to avoid contact with anyone outside his immediate family.  He reported having less contact with his children.  The March 2013 VA treatment records again note his past suicide attempt, but also noted that he did not have any lethal ideations at that time.  The Veteran denied having hallucinations or manic symptoms.  The Veteran was appropriately dressed, conversant, and maintained eye contact.  His speech was relevant with normal rate and tone, and the Veteran had a full range of affect. 

The Veteran called the suicide prevention hotline in August 2013 on account of severe anxiety and depression.  He reported panicking in crowds, sleeping so sound he experienced incontinence in bed, not sleeping for days, and frequently isolating himself in his room.

The Veteran applied for Social Security Disability benefits in October 2013.  The Veteran reported in his application that he had experienced an increase in symptoms of his depression, anxiety, and bipolar disorder.  The Veteran described experiencing mood swings, panic and anxiety attacks, angry outbursts, and paranoia.  He reported isolating himself from others, having difficulty focusing, and loss of memory.  He also reported sleeping three to four hours per night, and that he was experiencing constant nightmares.  The Veteran also reported experiencing wetting the bed, disturbing thoughts of suicide, anxiety, stress, worry, and panic attacks in an August 2013 Function Report.  The Veteran also related he essentially had no social life. 

According to a March 2013 follow-up examination report related to his application for Social Security Disability benefits, the examiner stated that the Veteran presented with symptoms of continued intrusive thoughts about the past, and paranoia of his surroundings.  He avoided and change, and continued baseline hyperarousal and hypervigilance.  According to an August 2013 function report, the Veteran's mother reported that the Veteran moved in with his parents in 2008, and that he essentially has the same daily routine of sleeping late, playing computer games, and watching documentaries.  She reported that the Veteran avoids shopping unless he absolutely cannot avoid it, and that he has had little contact with anyone outside their immediate family.  She noted that his children visit him several times a year, and that he helped care for them for two months in the summer.  The Veteran's mother also reported that he has a driver's license but rarely drives, except to visit his sisters.   She also reported that he manages his own medications and grooming.  She indicated that the Veteran had experienced only a couple of outbursts during the five years he lived with her, but he isolates himself in his room the majority of the time.  

The Veteran, in his July 2013 substantive appeal via a VA Form 9, reported that his judgment was impaired, and that he becomes loud and angry in public.  He noted he sometimes has poor impulse control with the things he says.  He also reported panic attacks occur daily.  Although he reported having a driver's license, he always takes another adult with him to pick up his children in case he cannot drive due to a panic attack.  He also reported that his anxiety prevents him from acting normally around people, even people he has known for years.  The Veteran also reported an impaired memory, citing he forgets to take his medications or appear for VA examinations if he does not write it down.  He also indicated that he tried to attend school, but was unable to handle the sensory overload.  

According to March 2014 VA treatment records, the Veteran continued to experience intrusive thoughts about his past and experience baseline hyperarousal and hypervigilance.  The VA physician described the Veteran as being appropriately dressed, conversant, and able to maintain eye contact, but noted that he exhibited only fair grooming and less engagement than normal.  His speech was described as relevant with normal rates and tone.  The physician noted his mood was depressed, but the Veteran exhibited the full range of affect.  The Veteran's thoughts were organized, but still focused on negative.  No delusions or hallucinations were reported.  The Veteran's insight and judgment were described as limited, and no lethal ideations were expressed.  

In May 2014 VA treatment records, the Veteran reported experiencing an increase in depression.  He had been experiencing low energy, and reported he did not get out of bed for a week.  The Veteran reported he cries uncontrollably.  The Veteran's sleep was unstable.  He did not exhibit lethal ideations, but continued to experience intrusive thoughts about his past and exhibit baseline hyperarousal and hypervigilance.  He denied experiencing hallucinations or manic symptoms.  The Veteran was described as wearing appropriate attire with improved grooming and engagement.  The Veteran was conversant and maintained eye contact.  His speech was relevant with normal rate and tone.  The Veteran's mood was described as "ok, down" with full range of affect.  His thoughts were organized but he still focused on negative.  The Veteran's insight and judgment was noted as limited.

The Veteran was scheduled for a VA examination in July 2014 related to this claim, but he failed to report for the examination. 

According to September 2014 VA treatment records, the Veteran reported a slight improvement in mood.  The Veteran reports experiencing low energy, but improved sleep.  The Veteran did not report having symptoms of mania, hypomania, hallucinations, psychotic symptoms, or suicidal or homicidal ideations.  However, the Veteran reported continuing to have intrusive thoughts about the past and continues a baseline hyperarousal and hypervigilance symptoms.  The VA physician described the Veteran as being appropriately dressed with improved grooming and engagement.  The Veteran was conversant and maintaining eye contact and his speech appeared relevant with normal rate and tone.  The Veteran's judgment was described as limited.  

According to October 2014 VA Mental Health Progress Notes, the Veteran reported that, overall, he was doing well.  The Veteran did not exhibit hallucinations, obsessions or compulsions.  The Veteran did not appear to be suicidal or homicidal.  The Veteran was alert and oriented, and his affect was appropriate to the content of his speech.  

In VA Mental Health Progress Notes dated in April 2015, the Veteran reported feeling depressed.  The Veteran reported being in a relationship with the mother of his new daughter.  The Veteran reports he has been sleeping poorly.  The Veteran denied experiencing mania, suicidal or homicidal ideations, and hallucinations.  The Veteran was described as being dressed appropriately, and he was conversant and friendly while maintaining eye contact.  The Veteran's speech was relevant with normal rate and tone.  The Veteran's mood was "alright" with full range of affect.  His thoughts were organized and goal directed.  The Veteran's judgment and insight were fair. 

According to May 2015 VA Mental Health Progress Notes, the Veteran reported waking up approximately every hour at night.  The Veteran reported avoiding public places because groups of people aggravate him, and he is afraid he might yell at someone.  The Veteran denied any lethal ideations, or experiencing hallucinations.  The Veteran was described as appropriately dressed, and he was conversant and friendly while maintaining eye contact.  His speech was relevant with normal rate and tone.  The Veteran reported being in a "better mood" with full range of affect.  His thoughts were organized and goal directed.  The Veteran's judgment and insight was fair. 

According to June 2015 VA Mental Health Progress Notes, the Veteran reported increased irritability, mood swings, and aggressiveness.  The Veteran reports experiencing guilt when he takes his anger out on his girlfriend.  The Veteran also reported heightened anxiety.  The Veteran also reports trouble staying asleep, sometimes waking every hour.  The Veteran reported that there are times where he would stay awake for up to 48 hours with increased goal directed activities and racing thoughts.  He reported experiencing occasional nightmares and flashbacks.  He did not report experiencing lethal ideations or psychotic symptoms.  The Veteran is described as casually dressed, pleasant, cooperative, alert, and oriented.  The Veteran's speech was coherent and relevant.  The Veteran exhibited good eye contact, and his thoughts were well organized.  

In October 2015 VA treatment records, the Veteran reported that he seldom leaves his house and only sleeps four hours per night.  The Veteran also reported maintaining a close relationship with his parents and two sisters.  The VA social worker described the Veteran as pleasant and appropriately dressed; he was not suicidal, homicidal, or manic.  

C.  Analysis

The Veteran appealed the continued 30 percent rating for his service-connected acquired psychiatric disorders, and contends his rating should be higher throughout the appeal period.  During the appeal period, the RO increased the rating to 70 percent pursuant to a May 2014 Supplemental Statement of the Case.  Thus, the issue currently before the Board is whether the Veteran is entitled to a rating in excess of 70 percent. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

38 C.F.R. § 3.655 (b) provides that when a claimant fails to report for an examination scheduled in conjunction with, among other things, a claim for increase, "the claim shall be denied."  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 
38 C.F.R. § 3.655 (b).  Turk v. Peake, 21 Vet. App. 565, 570 (2008).  Here, the Veteran was granted service connection for an acquired psychiatric disorder in September 2004.  In September 2010, he filed a claim for an increased rating.  This appeal results from a November 2011 rating decision on appeal continued the previously assigned 30 percent rating for an acquired psychiatric disorder.  These claims are therefore claims for increase under 38 C.F.R. § 3.655 (b).

As indicated above, the Board determined that the January 2011 VA examination of record was inadequate to assess the current severity of the acquired psychiatric disorders.  Thus, the Board remanded the claim to the RO for a new VA examination.  The RO attempted to schedule the Veteran for a new VA examination, but he Veteran failed to report without providing good cause.  Notably during the pendency of this appeal, the RO increased the rating from 30 percent to 70 percent and also granted the Veteran's claim for TDIU.  See May 2014 SSOC & Rating Decision.  When contacted in November 2016 about the scheduled re-examination related to this appeal, the Veteran responded that he was already rated at 100 percent (from the TDIU) and was not coming to the RO to be reexamined for this claim.  The Veteran also indicated that he feared that VA was trying to reduce his current benefit award as a reason he refused reexamination.  The Board is satisfied that he received notice and failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.  

The next question to be addressed under 38 C.F.R. § 3.655 (a) is whether entitlement to the benefits sought can be established without the scheduled reexamination.  The Board finds that it cannot.  Therefore, the claims for increased ratings of the acquired psychiatric disorders on appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. 426, 430 (1994).

The above analysis reflects that the preponderance of the evidence of record is against the claim.  The benefit of the doubt doctrine is not for application and the claims for entitlement to a rating in excess of 70 percent for the acquired psychiatric disorders must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Service connection for a respiratory disability, to include as due to an undiagnosed illness, is denied.

Service connection for fibromyalgia on a presumptive basis due to service in the Persian Gulf theatre of operations is granted.

An increased rating in excess of 70 percent for an acquired psychiatric disorder is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


